1. 	This office action is in response to Applicant’s Amendment filed on December 9, 2019.
2.  	Claims 1, 3-24 are pending.
3.  	Claims 1-16 have been amended. 
4. 	Claim 2 has been canceled.
5.  	Claims 1, and 3-24 are allowed and will be renumbered as 1-23 in the patent. 

Notice of Pre-AIA  or AIA  Status
6.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 					Drawings
7. 	 The drawings were received on May 4, 2020. These drawings are acceptable. 

Reasons for Allowance
8.  	The following is an Examiner’s statement of reasons for allowance:
 	The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “transmit information relating to the consumable product requirements from the apparatus communications interface to the rotary tool communications interface for use by the rotary tool during performance of the job:

wherein the rotary tool is configured to drive at least one rotary element of the rotary tool in accordance with operational settings determined based on the information relating to the consumable product requirements, the operational settings including a rotational speed for operating the rotary tool for the job” as recited in independent Claims 1, and 24.
	The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “ transmitting information relating to the consumable product requirements from an apparatus communications interface to a rotary tool communications interface of the rotary tool for use by the rotary tool during performance of the job; wherein the rotary tool is configured to drive at least one rotary element of the rotary tool in accordance with operational settings determined based on the information relating to the consumable product requirements, the operational settings including a rotational speed for operating the rotary tool for the job” as recited in independent Claim  16.
	The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “transmit information relating to the consumable product requirements from the user terminal communications interface to the rotary tool communication interface for use by the rotary tool during performance of the surfacing job; wherein the rotary tool is configured to drive the at least one rotary element in accordance with operational settings determined based on the consumable product requirements, the operational settings including a rotational speed for operating the rotary tool for the surfacing job” as recited in independent Claim  21.


 	The closest cited prior art, WO 02064313 (hereinafter “Dinsdale”), teaches an  apparatus comprising a rotary tool having an axis of rotation, at least one wall and a chamber defined between the axis and the wall for receipt of an object, and a conditioning member for contact with said surface of said object, the conditioning member projecting into said cavity and being fixed to said wall so that it rotates therewith. Preferably each conditioning member is releasably fixed to the wall of the rotary tool. Each conditioning member is preferably received in an axial groove parallel to the axis of rotation. 
However, Dinsdale fails to teach or suggest:
 	“transmit information relating to the consumable product requirements from the apparatus communications interface to the rotary tool communications interface for use by the rotary tool during performance of the job: wherein the rotary tool is configured to drive at least one rotary element of the rotary tool in accordance with operational settings determined based on the information relating to the consumable product requirements, the operational settings including a rotational speed for operating the rotary tool for the job” as recited in independent Claims 1, and 24.
	“transmitting information relating to the consumable product requirements from an apparatus communications interface to a rotary tool communications interface of the rotary tool for use by the rotary tool during performance of the job; wherein the rotary tool is configured to drive at least one rotary element of the rotary tool in accordance with operational settings determined based on the information relating to the consumable product requirements, the operational settings including a rotational speed for operating the rotary tool for the job” as recited in independent Claim 16.
	transmit information relating to the consumable product requirements from the user terminal communications interface to the rotary tool communication interface for use by the rotary tool during performance of the surfacing job; wherein the rotary tool is configured to drive the at least one rotary element in accordance with operational settings determined based on the consumable product requirements, the operational settings including a rotational speed for operating the rotary tool for the surfacing job” as recited in independent Claim  21.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 					Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
 	 a. US 2006/0110229 (hereinafter “Schnell”) discloses a colleting system for a rotary tool that provides a more efficient manner of replacing bits.
.	b. US 20020066600 (hereinafter “Dorachek”) discloses rotary tools used to drill, mill, or mine brittle formations.
 	c.  US 20090032138 (hereinafter “Alleman” discloses an attachment device for a rotary tool having an output shaft extending from the rotary tool housing.


Conclusion
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732. The examiner can normally be reached M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RJ/

/ROMAIN JEANTY/Primary Examiner, Art Unit 3623